Citation Nr: 0630750	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis (PTB)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The file was later transferred to the 
jurisdiction of the Providence, Rhode Island RO.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in May 2005.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

The veteran's service-connected pulmonary tuberculosis is 
currently inactive and there is no medical evidence that 
following moderately advanced lesions, there is continued 
disability, emphysema, dyspnea on exertion, or impairment of 
health, primarily related to pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.96, 4.97, 
Diagnostic Code 6724 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-
connected PTB.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in January 2004, June 
2005 and May 2006, to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  In addition, the May 2006 letter complied 
with the notice requirements of Dingess, supra.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Public Law 90-493 repealed section 356 of Title 38 of the 
United States Code, which had provided for graduated ratings 
for inactive tuberculosis.  However, the repealed section 
still applies to the case of any veteran who on August 19, 
1968 was entitled to receive compensation for tuberculosis.  
See 38 C.F.R. § 4.96.

In the instant case, the repealed section 356 of Title 38 of 
the United States Code is applicable because the RO awarded 
compensation to the veteran for pulmonary tuberculosis in 
March 1961 under Diagnostic Code 6722.  Under the protective 
criteria for pulmonary tuberculosis entitled on August 19, 
1968, the general rating formula under Diagnostic Codes 6721 
to 6724 for inactive pulmonary tuberculosis provides for a 
100 percent rating for two years after the date of 
inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years 
after date of inactivity, a 50 percent rating is assigned.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum 30 percent rating is assigned.  
Following moderately advanced lesions provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent rating is assigned.  
Otherwise, a noncompensable rating is assigned.  The notes 
following the general rating formula specify that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6721 to 6724 (2006).

Thus, under the above rating scheme, a veteran granted 
service connection for pulmonary tuberculosis was compensated 
for eleven years after the disease was arrested-a period 
during which he or she may have had no disability 
attributable to pulmonary tuberculosis.  Following the 
eleven-year rating period while the disease was inactive, the 
30 percent evaluation was continued if far-advanced lesions 
had developed while the disease was active.  Following 
moderately advanced lesions, a 20 percent evaluation was 
assigned if there was actual residual disability.  Otherwise, 
a noncompensable evaluation was assigned.

Analysis

Service medical records show that active PTB was not shown 
during service.  In fact, chest X-rays taken in November 
1942, during the veteran's entrance examination, showed no 
signs of pulmonary pathology.  However, the medical evidence 
of record shows that the veteran was hospitalized from 
October to December 1945, while in service, with PTB, 
characterized as moderately advanced, inactive.  Routine X-
rays taken at separation also revealed evidence of PTB, 
moderately advanced, inactive.  

The veteran himself indicates that he did not have symptoms 
of PTB after 1949 and chest X-rays taken during another 
period of hospitalization at the VA Medical Center in 
Providence, Rhode Island from July 1951 to August 1951 were 
negative for PTB.

The probative evidence of record also includes outpatient 
treatment records from the VA Medical Center in Providence 
Rhode Island from January 2000 to June 2003, from April 2003 
to November 2003 and from February 2004 to October 2005.  The 
records show treatment for shortness of breath, coughing, 
wheezing, weakness and chronic airway obstruction.  The 
records also indicate that the veteran was diagnosed with 
nicotine dependance, acute bronchitis, chronic obstructive 
pulmonary disease (COPD) exacerbation and pneumonia.  
However, none of the aforementioned outpatient treatment 
records indicate that the veteran was treated for PTB and all 
of his chest X-rays were negative.

The veteran was afforded VA examinations in February 2004 and 
December 2005.  The February 2004 examination report 
indicated that the veteran was experiencing shortness of 
breath, which he was able to work at for about one block 
away, and that he had been diagnosed with pneumonia at least 
three times, with one bout requiring hospitalization for five 
days.  The examiner also reported that the veteran suffered 
from an occasional cough.  There was no weight loss, weight 
gain or hemoptysis noted.  A chest X-ray showed mild fibrotic 
changes and an old calcification spot but otherwise, read as 
normal.  The veteran's lung function test showed mild 
restrictive ventilatory defect because of reduced force of 
vital capacity in the presence of normal total lung capacity 
but there was no evidence of diffusion defect.  The examiner 
diagnosed the veteran with mild restrictive lung disease and 
noted that he had a history of PTB which apparently was not 
active at that time.

The December 2005 examination report indicates that the 
veteran was a cigarette smoker who allegedly stopped smoking 
eight years prior to the examination.  The examiner also 
noted that the veteran had previously been diagnosed with 
COPD and that he reported experiencing gradually increasing 
shortness of breath on exertion.  The veteran even indicated 
to the examiner that he had previously been treated with 
Prednisone, Combivent and an antibiotic for acute 
exacerbation.  The veteran also reported that he was not able 
to walk further than 100 feet and the examiner noted that he 
had a cough productive of white sputum.  The examination 
report also states that the veteran had been treated 
intermittently for acute bronchitis and community-acquired 
pneumonia.  On physical examination, the veteran's lungs 
showed scattered rhonci bilaterally, his cardiac examination 
was normal and there was no clubbing or edema detected.  The 
examination report also indicates that a chest X-ray 
conducted earlier in December 2005 showed right upper lung 
zone nodules that were very small and a pulmonary function 
test, also conducted earlier in December 2005, showed 
moderate obstruction.  According to the examiner, these 
results were worse than the results of his pulmonary function 
test conducted in February 2004.  The examiner's final 
impression was that although it was also possible that there 
was a mild degree of restricted change in the right lung 
resulting from the pneumothorax therapy for pulmonary 
tuberculosis on the right, the veteran's shortness of breath 
was due primarily to his COPD.  The examiner also opined that 
the degree of disability due to all respiratory causes was 
moderate to severe.

The opinion given by the VA examiner in December 2005 was not 
adequate for rating purposes.  Consequently, in June 2006, 
the examiner who conducted the December 2005 examination 
submitted an addendum to her examination report.  In her 
addendum, the examiner gives an opinion in which she states 
that although the veteran's shortness of breath is due to 
both the COPD and the pneumothorax therapy for pulmonary 
tuberculosis, "[i]t is unlikely that the COPD is related to 
the pulmonary TB."  The examiner's rationale for this 
opinion is that cigarette smoking causes chronic obstructive 
pulmonary disease (COPD) while pulmonary tuberculosis is 
caused by an infection.  The examiner also opined that the 
veteran's PTB contributes to his current general health 
impairment but she failed to specify how this impairment is 
manifested.

The Board now turns to rating the veteran's service-connected 
pulmonary tuberculosis.  The medical evidence of record 
confirms that the veteran's PTB had been inactive for well 
over 11 years so the permanent 30 percent and 20 percent 
ratings are the only ones applicable in the instant matter.  
When applying these criteria, the Board finds, based on the 
medical evidence of record, that a higher rating for the 
veteran's inactive PTB is not warranted.  

The regulation under which pulmonary tuberculosis is rated 
states that in order for a 20 percent rating to be warranted, 
there must be evidence, following moderately advanced 
lesions, of continued disability, emphysema, dyspenea on 
exertion, impairment of health, etc.  None of the chronic 
respiratory conditions, such as COPD, shortness of breath and 
bronchitis which the veteran has been diagnosed with since 
his diagnoses of PTB were shown to have been directly related 
to his PTB.  The evidence shows that the veteran experiences 
shortness of breath.  However, the VA examiner indicates, 
through her December 2005 and June 2006 opinons that although 
shortness of breath is caused by both COPD and PTB and the 
veteran has been diagnosed with both, the veteran's shortness 
of breath is caused primarily by the COPD.  

The VA examiner also indicates that COPD is not caused by 
PTB.  Rather, it is known to be caused by cigarette smoking.  
As previously stated, the evidence in the record clearly 
establishes that the veteran was a long-term cigarette smoker 
who was diagnosed with nicotine dependance in the past.  The 
veteran is not service-connected for his COPD so he is not 
able to receive compensation for this disability.  

The medical evidence of record shows that the major form of 
health impairment experienced by the veteran comes in the 
form of respiratory complaints, specifically shortness of 
breath.  Furthermore, the competent medical opinions of 
record indicate that the veteran's respiratory complaints are 
not primarily related to his service-connected PTB, but to 
nonservice-connected respiratory disability.  

Accordingly, the Board finds that as a preponderance of the 
evidence weighs against a finding that a compensable rating 
is warranted for the veteran's service-connected pulmonary 
tuberculosis, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  
The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
not required frequent hospitalization for his PTB and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

An increased (compensable) rating for pulmonary tuberculosis 
(PTB) is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


